
	
		II
		111th CONGRESS
		2d Session
		S. 3479
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2010
			Mrs. Hagan (for herself,
			 Mr. Casey, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To authorize the Secretary of Health and Human Services,
		  acting through the Director of the Centers for Disease Control and Prevention,
		  to establish and implement a birth defects prevention, risk reduction, and
		  public awareness program.
	
	
		1.Short titleThis Act may be cited as the
			 Birth Defects Prevention, Risk
			 Reduction, and Awareness Act of 2010.
		2.Birth defects
			 prevention, risk reduction, and awareness
			(a)In
			 generalThe Secretary shall
			 establish and implement a birth defects prevention and public awareness
			 program, consisting of the activities described in subsections (c) and
			 (d).
			(b)DefinitionsIn
			 this Act:
				(1)The term
			 organization means an organization with a demonstrated ability to
			 provide, and experience providing, specialized information on prenatal
			 exposures and breastfeeding exposures with oversight by a licensed health care
			 provider.
				(2)The term
			 pregnancy and breastfeeding information services includes
			 only—
					(A)information
			 services to provide accurate, evidence-based, clinical information regarding
			 maternal exposures during pregnancy that may be associated with birth defects
			 or other health risks, such as exposures to medications, chemicals, infections,
			 foodborne pathogens, illnesses, nutrition, or lifestyle factors;
					(B)information
			 services to provide accurate, evidence-based, clinical information regarding
			 maternal exposures during breastfeeding that may be associated with health
			 risks to a breast-fed infant, such as exposures to medications, chemicals,
			 infections, foodborne pathogens, illnesses, nutrition, or lifestyle
			 factors;
					(C)the provision of
			 accurate, evidence-based information weighing risks of exposures during
			 breastfeeding against benefits of breastfeeding; and
					(D)the provision of
			 information described in subparagraph (A), (B), or (C) through counselors, Web
			 sites, fact sheets, telephonic or electronic communication, community outreach
			 efforts, or other appropriate means.
					(3)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention.
				(c)Nationwide media
			 campaignIn carrying out subsection (a), the Secretary shall
			 conduct or support a nationwide media campaign to increase awareness among
			 health care providers and at-risk populations about pregnancy and breastfeeding
			 information services.
			(d)Grants for
			 pregnancy and breastfeeding information services
				(1)In
			 generalIn carrying out subsection (a), the Secretary shall award
			 grants to organizations for any of the following:
					(A)Information
			 servicesThe provision of, or campaigns to increase awareness
			 about, pregnancy and breastfeeding information services.
					(B)Surveillance and
			 researchThe conduct or support of—
						(i)surveillance of,
			 or research on—
							(I)maternal exposures
			 that may influence the risk of birth defects, prematurity, or other adverse
			 pregnancy outcomes; and
							(II)maternal
			 exposures that may influence health risks to a breastfed infant; or
							(ii)networking to
			 facilitate surveillance or research described in this subparagraph.
						(2)Preference for
			 certain organizations in certain statesThe Secretary, in making any grant under
			 this subsection, shall give preference to organizations, otherwise equally
			 qualified, operating in States that have or had a pregnancy and breastfeeding
			 information service in place on or after January 1, 2006.
				(3)Matching
			 fundsThe Secretary may award a grant under this subsection only
			 to an organization that agrees, with respect to the costs to be incurred in
			 carrying out the grant activities, to make available (directly or through
			 donations from public or private entities) non-Federal funds toward such costs
			 in an amount that is not less than 25 percent of the amount of the
			 grant.
				(4)CoordinationThe
			 Secretary shall ensure that activities funded through a grant under this
			 subsection are coordinated, to the maximum extent practicable, with other birth
			 defects prevention and environmental health activities of the Federal
			 Government, including with respect to pediatric environmental health specialty
			 units and children’s environmental health centers.
				(e)EvaluationIn furtherance of the program under
			 subsection (a), the Secretary shall provide for an evaluation of pregnancy and
			 breastfeeding information services to identify efficient and effective models
			 of—
				(1)providing
			 information;
				(2)raising awareness
			 and increasing knowledge about birth defects prevention measures;
				(3)modifying risk
			 behaviors; or
				(4)other outcome
			 measures as determined appropriate by the Secretary.
				(f)Authorization of
			 appropriationsTo carry out this Act, there are authorized to be
			 appropriated $5,000,000 for fiscal year 2011, $6,000,000 for fiscal year 2012,
			 $7,000,000 for fiscal year 2013, $8,000,000 for fiscal year 2014, and
			 $9,000,000 for fiscal year 2015.
			
